DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application 15/995,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Nitin Joshi on 02/08/2022.
	The application has been amended as follows: 
	In the claims:
	Claim 1: A radio frequency (RF) coil assembly for a magnetic resonance

a flexible spine;
at least two RF coil sections only each other via the flexible spine and not directly coupled to each other at any other location and movable relative to each other, each RF coil section comprising at least one flexible RF coil, each RF coil including a loop portion comprising a coupling electronics portion and at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material, wherein each of the distributed capacitance wire conductors includes a first terminating end and a second terminating end;
wherein the coupling electronics portion includes a pre-amplifier, a decoupling circuit, and an impedance inverter circuit;
wherein the decoupling circuit includes a decoupling diode which when turned on causes the at least two parallel wire conductors to short, wherein the decoupling diode is directly connected between at least two first terminating ends of the at least two distributed capacitance wire conductors; 
wherein the impedance inverter circuit comprises an impedance matching network and an input balun having two input terminals and two output terminals, wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance, and wherein the impedance matching network provides the high source impedance;
wherein the input balun is connected between the decoupling diode and the impedance matching network and wherein the second terminating end of one of the at least two distributed capacitance wire conductors is directly connected to one input end of the input balun; and
wherein the flexible spine section is devoid of RF coils.

Claim 4 canceled. 

Claim 11: A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising:
a flexible spine;
a first RF coil array section 
a second RF coil array section coupled to the flexible spine only along a top edge of the second RF coil array section and including a second RF coil array comprising a plurality of flexible RF coils, each of the first RF coil array section and the second RF coil array section being formed of a flexible material and having at least 90 degrees of rotation along a respective interface with the flexible spine, and
each RF coil including a loop portion comprising a coupling electronics portion and at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material, wherein each of the distributed capacitance wire conductors includes a first terminating end and a second terminating end;
wherein the coupling electronics portion includes a pre-amplifier, a decoupling circuit, and an impedance inverter circuit;
at least two parallel wire conductors to short, wherein the decoupling diode is directly connected between at least two first terminating ends of the at least two distributed capacitance wire conductors;
wherein the impedance inverter circuit comprises an impedance matching network and an input balun having two input terminals and two output terminals, wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance, and wherein the impedance matching network provides the high source impedance;
wherein the input balun is connected between the decoupling diode and the impedance matching network and wherein the second terminating end of one of the at least two distributed capacitance wire conductors is directly connected to one input end of the input balun; and
wherein the flexible spine section is devoid of RF coils.

Claim 16: A radio frequency (RF) coil assembly for a magnetic resonance
imaging (MRI) system, comprising:
a flexible spine;
four RF coil array sections being formed of a flexible material only coupled to each other via the flexible spine and not directly coupled to each other at any other location and movable relative to each other, including a first RF coil array section configured to cover a neck of a subject to be imaged, a second RF coil array section configured to cover a shoulder of the subject, a third RF coil array section configured to 
each RF coil array section comprising a respective RF coil array including a plurality of flexible RF coils, each RF coil including a loop portion comprising a coupling electronics portion and at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material, wherein each of the distributed capacitance wire conductors includes a first terminating end and a second terminating end;
a coil-interfacing cable extending between each coupling electronics portion and an RF coil interfacing connector, wherein the coil-interfacing cable is coupled to and extends along the flexible spine;
wherein the coupling electronics portion includes a pre-amplifier, a decoupling circuit, and an impedance inverter circuit; and
wherein the decoupling circuit includes a decoupling diode which when turned on causes the at least two parallel wire conductors to short, wherein the decoupling diode is directly connected between at least two first terminating ends of the at least two distributed capacitance wire conductors;
wherein the impedance inverter circuit comprising an impedance matching network and an input balun having two input terminals and two output terminals, wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance, and wherein the impedance matching network provides the high source impedance;
diode and the impedance matching network and wherein the second terminating end of one of the at least two distributed capacitance wire conductors is directly connected to one input end of the input balun; and
wherein the flexible spine section is devoid of RF coils.

Claim 18 canceled. 

Claim 29 canceled. 

Claim 30 canceled. 

Claim 31 canceled. 

Claim 32: The RF coil assembly of claim 1, wherein the one of the two output terminals of the input balun is connected to a ground connection and the other output terminal is connected to the impedance matching network.

In the specification:	


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims in combination with the examiner’s amendments to claims 1, 11, 16, and 32 have overcome the rejections of the previous office action. Claims 1-2, 5-17, 20, 22-28, and 32-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/N.A.R./Examiner, Art Unit 3793                   

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791